DETAILED ACTION

Status of Claims
•    The following is an office action in response to the communication filed 01/18/2022.
•    Claims 1, 11, and 18 have been amended.
•    Claim 21 has been added.
•    Claims 1-21 are currently pending and have been examined.

Priority
The applicant’s claim for benefit of Provisional Patent Application Serial No. 62/686,294 filed 06/18/2018 has been received and acknowledged.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-10, and 21 are directed to a process and claims 11-20 are directed to a machine. Therefore, claims 1-21 are directed to statutory subject matter under Step 1 of the Alice/Mayo test (Step 1: YES).
The claims are then analyzed to determine if the claims are directed to a judicial exception. See MPEP 2106.04. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong 1 of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong 2 of Step 2A).  See 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG.”  
Taking claim 1 as representative, claim 1 recites at least the following limitations that are believed to recite an abstract idea: 
identifying sales associated with a retail customer; 
classifying the sales into item level data; 
for each item, identifying an item category; 
for each retail customer and each item category, building a time-series model of purchases; 
determining, from the time-series model of purchases for the retail customer and item category, one or more model features; 
generating a plurality of time-series models from the one or more model features using an autoregressive integrated moving average (ARIMA), the plurality of time-series models including a date model and a rate model; 
performing a survival analysis on a per-item basis across a plurality of retail customers, the plurality of retail customers including the retail customer, individually for the retail customer, to determine a repurchase probability of an item within each item category; 
generating an ensemble model from the date model, the rate model, and the survival analysis, the ensemble model providing a time series prediction of a next retail customer purchase date and items purchased on the date of the next retail customer purchase; 
receiving a request to generate a basket prediction for the retail customer;
based on a date at which the request to generate the basket is received outputting in real-time a basket prediction for the retail customer, the basket prediction including at least one item within each of a plurality of the item categories, the plurality of item categories selected from among the item categories and corresponding to highest-likelihood items to be purchased based on the ensemble model prediction on the date at which the request is received;
presenting, to a user, a presentation having a predetermined number of items to be displayed within a predetermined number of item categories, at least one item from the basket prediction on the date at which the request to generate a basket prediction is received;
receiving a selection from the retail customer, of at least one of the items from the basket prediction and adding the selected at least one item to a basket for checkout; and
based, at least in part, on adding the selected at least one item to a basket for checkout, updating the time-series model of purchases for the retail customer.
The above limitations recite the concept of making a basket prediction based on purchase history.  These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions such as advertising, marketing, or sales activities or behaviors. Specifically, identifying sales associated with a customer for the purposes of making a basket prediction represents a sales activity. This is further illustrated in paragraphs [0002-0003] of the Specification, describing the invention as presenting relevant products to a user, for purchase in a retail environment. Independent claims 11 and 18 recite similar limitations as claim 1 and, as such, falls within the same identified grouping of abstract ideas. Accordingly, under Prong One of Step 2A of the 2019 PEG, claims 1, 11, and 18 recite an abstract idea (Step 2A, Prong One: YES).

Under Prong Two of Step 2A of the 2019 PEG, method claim 1 does not recite any additional elements but will be analyzed as follows as if it did recite additional elements. Claims 1, 11, and 18 recite additional elements, such as a computing system, a user interface, an Application Programming Interface, a retail website server, a programmable circuit, a processor, memory, and a software tool. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration.  As such, these computer-related limitations are not found to be sufficient to integrate the abstract idea into a practical application.  Although these additional computer-related elements are recited, claims 1, 11, and 18 merely invoke such additional elements as a tool to perform the abstract idea.  Implementing an abstract idea on a generic computer is not indicative of integration into a practical application.  Similar to the limitations of Alice, claims 1, 11, and 18 merely recite a commonplace business method (i.e., making a basket prediction based on purchase history) being applied on a general purpose computer.  See MPEP 2106.05(f).  Furthermore, claims 1, 11, and 18 generally link the use of the abstract idea to a particular technological environment or field of use.  The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer (see FairWarning v. Iatric Sys.).  Likewise, claims 1, 11, and 18 specifying that the abstract idea of making a basket prediction based on purchase history is executed in a computer environment with respect to a website server merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer.  As such, under Prong Two of Step 2A of the 2019 PEG, when considered both individually and as a whole, the limitations of claims 1, 11, and 18 are not indicative of integration into a practical application (Step 2A, Prong Two: NO).
                Since claims 1, 11, and 18 recite an abstract idea and fail to integrate the abstract idea into a practical application, claims 1, 11, and 18 are “directed to” an abstract idea (Step 2A: YES).

Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract idea. See MPEP 2106.05. The instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for at least the following reasons.
Returning to independent claims 1, 11, and 18, these claims recite additional elements, such as a computing system, a user interface, an Application Programming Interface, a retail website server, a programmable circuit, a processor, memory, and a software tool. As discussed above with respect to Prong Two of Step 2A, although additional computer-related elements are recited, the claims merely invoke such additional elements as a tool to perform the abstract idea.  See MPEP 2106.05(f).  Moreover, the limitations of claim 1, 11, and 18 are manual processes, e.g., receiving information, analyzing information, sending information, etc.  The courts have indicated that mere automation of manual processes is not sufficient to show an improvement in computer-functionality (see MPEP 2106.05(a)(I)).  Furthermore, as discussed above with respect to Prong Two of Step 2A, claims 1, 11, and 18 merely recite the additional elements in order to further define the field of use of the abstract idea, therein attempting to generally link the use of the abstract idea to a particular technological environment, such as the Internet or computing networks (see Ultramercial, Inc. v. Hulu, LLC. (Fed. Cir. 2014); Bilski v. Kappos (2010); MPEP 2106.05(h)).  Similar to FairWarning v. Iatric Sys., claims 1, 11, and 18 specifying that the abstract idea of making a basket prediction based on purchase history is executed in a computer environment with respect to a website server merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. 
Even when considered as an ordered combination, the additional elements do not add anything that is not already present when they are considered individually.  In Alice Corp., the Court considered the additional elements “as an ordered combination,” and determined that “the computer components…‘[a]dd nothing…that is not already present when the steps are considered separately’ and simply recite intermediated settlement as performed by a generic computer.” Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, claims 1, 11, and 18 simply convey the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in claims 1, 11, and 18 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself (Step 2B: NO).

Dependent claims 2-10, 12-17, and 19-21, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because they recite an abstract idea, are not integrated into a practical application, and do not add “significantly more” to the abstract idea. More specifically, dependent claims 2-10, 12-17, and 19-21 further fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they further recite commercial or legal interactions such as advertising, marketing, or sales activities or behaviors. Dependent claims 2-5, 7-10, 12-13, 15-17, and 20-21 fail to identify additional elements and as such, do not integrate the abstract idea into a practical application. Dependent claims 6, 14, and 19 further identify additional elements, such as a retail website. Similar to discussion above the with respect to Prong Two of Step 2A, although additional computer-related elements are recited, the claims merely invoke such additional elements as a tool to perform the abstract idea. See MPEP 2106.05(f). As such, under Step 2A, dependent claims 2-10, 12-17, and 19-21 are “directed to” an abstract idea. Similar to the discussion above with respect to claims 1, 11, and 16, dependent claims 2-10, 12-17, and 19-21 analyzed individually and as an ordered combination, invoke such additional elements as a tool to perform the abstract idea and merely indicate a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer, and therefore, do not amount to significantly more than the abstract idea itself.  See MPEP 2106.05(f)(2). Accordingly, under the Alice/Mayo test, claims 1-21 are ineligible.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 6-9, 11, and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Andriyanenko et al. (US 20140310078 A1), hereinafter Andriyanenko, in view of previously cited Deshpande et al. (US 20150134413 A1), hereinafter Deshpande, in view of previously cited Xie et al. (US 20180189823 A1), hereinafter Xie.

In regards to claim 1, Andriyanenko teaches a method of generating an item recommendation to a retail customer (Andriyanenko: [0067]), the method comprising: 
identifying sales associated with a retail customer (Andriyanenko: [0093-0095] – “the Shopitize System creates the following, tailored to individual users: a. Reports: i. Financial spending historical summary (by category, by retailer, by time frame, by location, etc.)”);
classifying the sales into item level data (Andriyanenko: [0039-0040] – “image processing system 107 may perform optical character recognition (OCR) on the captured image…to extract certain information. The certain information may include product codes for the purchases recorded on the receipt, names of the products purchased”);
for each item, identifying an item category (Andriyanenko: [0066] – “Using the customer-provided purchase data points the server 101 creates a consumption prediction algorithm for the `Milk` category”; [0093-0095] – “the Shopitize System creates the following, tailored to individual users: a. Reports: i. Financial spending historical summary (by category...)”);
for each retail customer and each item category, building a time-series model of purchases (Andriyanenko: [0053] – “server 101 may calculate current product ownership in accordance with one or more of the following factors: …multiple purchases of the same product over a timescale”; [0093-0095] – “the Shopitize System creates the following, tailored to individual users: a. Reports: i. Financial spending historical summary (by category, by retailer, by time frame, by location, etc.)”);
determining, from the time-series model of purchases for the retail customer and item category, one or more model features (Andriyanenko: [0053-0066] – “server 101 may calculate current product ownership in accordance with one or more of the following factors: product shelf-life, multiple purchases of the same product over a timescale, household size of the user, unit size of the product, and product substitution. For example, customer `A` buys one two litre container of Happy Cow Organic 2% fresh milk. `A` also buys a six pack of one litre 2% long-life milk. `A`s purchases over a five week period are as follows: Week one: 1 one litre container of Happy Cow Organic 2% fresh milk; 1 six pack of Moo 1 litre 2% long-life milk. Week two: 1 one litre container of Happy Cow Organic 2% fresh milk; Week three: 1 one litre container of ACME Supermarket brand 2% fresh milk Week four: 1 one litre container of Happy Cow Organic 2% fresh milk; Week five: 1 one litre container of ACME Supermarket brand 2% fresh milk 1 six pack of Moo one litre 2% long-life milk”; the purchase data represents model features);
generating a plurality of time-series models from the one or more model features, the plurality of time-series models including a date model and a rate model (Andriyanenko: [0053-0066] – “server 101 may calculate current product ownership in accordance with one or more of the following factors: product shelf-life, multiple purchases of the same product over a timescale, household size of the user, unit size of the product, and product substitution. For example, customer `A` buys one two litre container of Happy Cow Organic 2% fresh milk. `A` also buys a six pack of one litre 2% long-life milk. `A`s purchases over a five week period are as follows: Week one: 1 one litre container of Happy Cow Organic 2% fresh milk; 1 six pack of Moo 1 litre 2% long-life milk. Week two: 1 one litre container of Happy Cow Organic 2% fresh milk; Week three: 1 one litre container of ACME Supermarket brand 2% fresh milk Week four: 1 one litre container of Happy Cow Organic 2% fresh milk; Week five: 1 one litre container of ACME Supermarket brand 2% fresh milk 1 six pack of Moo one litre 2% long-life milk. `A` has indicated that there are three people in his household. Using the customer-provided purchase data points the server 101 creates a consumption prediction algorithm for the `Milk` category as these products are considered to be substitutes. The consumption prediction algorithm is evaluated together with expected shelf-life of each product to estimate potential spoilage. This yields the probability whether `A` needs to repurchase milk in week six and in what quantities” – the date model is the weekly log of purchases and the rate model is the multiple purchases of the same product over a timescale);
performing a survival analysis on a per-item basis, individually for the retail customer, to determine a repurchase probability of an item within each item category (Andriyanenko: [0053-0066] – “server 101 may calculate current product ownership in accordance with one or more of the following factors: product shelf-life, multiple purchases of the same product over a timescale, household size of the user, unit size of the product, and product substitution. For example, customer `A` buys one two litre container of Happy Cow Organic 2% fresh milk. `A` also buys a six pack of one litre 2% long-life milk. `A`s purchases over a five week period are as follows: Week one: 1 one litre container of Happy Cow Organic 2% fresh milk; 1 six pack of Moo 1 litre 2% long-life milk. Week two: 1 one litre container of Happy Cow Organic 2% fresh milk; Week three: 1 one litre container of ACME Supermarket brand 2% fresh milk Week four: 1 one litre container of Happy Cow Organic 2% fresh milk; Week five: 1 one litre container of ACME Supermarket brand 2% fresh milk 1 six pack of Moo one litre 2% long-life milk. `A` has indicated that there are three people in his household. Using the customer-provided purchase data points the server 101 creates a consumption prediction algorithm for the `Milk` category as these products are considered to be substitutes. The consumption prediction algorithm is evaluated together with expected shelf-life of each product to estimate potential spoilage. This yields the probability whether `A` needs to repurchase milk in week six and in what quantities” –determination of probability A needs to repurchase milk is interpreted to be the survival analysis”; [0047] – “a customer purchases Alpha Cola from supermarket A… Later he buys another Alpha Cola from supermarket B".);
generating an ensemble model from the date model, the rate model, and the survival analysis, the ensemble model providing a time series prediction of a next retail customer purchase date and items purchased on the date of the next retail customer purchase (Andriyanenko: [0066] – “Using the customer-provided purchase data points the server 101 creates a consumption prediction algorithm for the `Milk` category as these products are considered to be substitutes. The consumption prediction algorithm is evaluated together with expected shelf-life of each product to estimate potential spoilage. This yields the probability whether `A` needs to repurchase milk in week six and in what quantities”; [0139-0161] and Fig. 5 – “…The consumption prediction algorithm will be referred as Shopitize Consumption Prediction Algorithm (SCPA). The SCPA includes step 501 of applying an ensemble cluster process on user consumption data. The ensemble cluster process used in step 501 may include the following factors: Consideration of all parameters that may be included on a receipt, including, but not limited to: …Individual products…Quantities associated with such products … Time of transaction…Historical weighting of consumer purchase history (vote, representing the performance evaluation of the previous predictive algorithm output)… [0190-0195] – “probabilistic predictive purchase behaviour is generated for specific products. These generated behaviours indicate the likelihood of an individual to buy: A specific quantity of a specific product in a specific context, including, but not limited to: …Time period”); 
receiving a request to generate a basket prediction for the retail customer (Andriyanenko: [0101-0102] – “when John accesses the Shopitize application he notices four things: a. The Home Grocery stock level prediction algorithm has automatically told him when he next needs to go to the grocery store and what he needs to buy”; examiner note: a user accessing the app is receiving a request to generate a basket prediction);
based on a date at which the request to generate the basket prediction is received, outputting in real time a basket prediction for the retail customer, the basket prediction including at least one item within an item category, the item category selected from among item categories and corresponding to a high likelihood item to be purchased based on the ensemble model prediction on the date at which the request is received (Andriyanenko: [0052-0066] – “server 101 may calculate current product ownership in accordance with one or more of the following factors: product shelf-life, multiple purchases of the same product over a timescale, household size of the user, unit size of the product, and product substitution. For example, customer `A` buys one two litre container of Happy Cow Organic 2% fresh milk. `A` also buys a six pack of one litre 2% long-life milk. `A`s purchases over a five week period are as follows: Week one: 1 one litre container of Happy Cow Organic 2% fresh milk; 1 six pack of Moo 1 litre 2% long-life milk. Week two: 1 one litre container of Happy Cow Organic 2% fresh milk; Week three: 1 one litre container of ACME Supermarket brand 2% fresh milk Week four: 1 one litre container of Happy Cow Organic 2% fresh milk; Week five: 1 one litre container of ACME Supermarket brand 2% fresh milk 1 six pack of Moo one litre 2% long-life milk. `A` has indicated that there are three people in his household. Using the customer-provided purchase data points the server 101 creates a consumption prediction algorithm for the `Milk` category as these products are considered to be substitutes. The consumption prediction algorithm is evaluated together with expected shelf-life of each product to estimate potential spoilage. This yields the probability whether `A` needs to repurchase milk in week six and in what quantities”; [0101-0102] – “when John accesses the Shopitize application he notices four things: a. The Home Grocery stock level prediction algorithm has automatically told him when he next needs to go to the grocery store and what he needs to buy”; examiner note: the user accesses the app on a date, and the recommendations are tailored to when the app is accessed, therefore the recommendations are based on the date); and
presenting, on a user interface having a predetermined number of items to be displayed within a predetermined number of item categories, at least one item from the basket prediction on the date at which the request to generate a basket prediction is received (Andriyanenko: [0101-0102] – “when John accesses the Shopitize application he notices four things: a. The Home Grocery stock level prediction algorithm has automatically told him when he next needs to go to the grocery store and what he needs to buy”; [0028] – “devices with a…user interface and communications interface may be used as a user device”; see also [0066]; [0098]; examiner note: the list is predetermined and therefore the number of items is predetermined, the category of grocery list is interpreted to be the predetermined (one) number of item categories in which the items are displayed). 
Andriyanenko further discloses that a purchasing analysis is a survival analysis and purchasing prediction is a basket prediction (Andriyanenko: [0066] – “the probability whether `A` needs to repurchase milk in week six and in what quantities”), yet Andriyanenko does not explicitly teach models using an autoregressive integrated moving average (ARIMA); that the purchasing analysis is across a plurality of retail customers, the plurality of retail customers including the retail customer;  that the purchasing prediction contains items in each of a plurality of item categories, the plurality of item categories corresponding to highest-likelihood items purchased; receiving a selection from the retail customer, of at least one of the items from the basket prediction and adding the selected at least one item to a basket for checkout; and based, at least in part, on adding the selected at least one item to a basket for checkout, updating the time-series model of purchases for the retail customer. 
However, Deshpande teaches product forecasting for a customer (Deshpande: [abstract]), including 
generating models using an autoregressive integrated moving average (ARIMA) (Deshpande: [0047] – “a number of standard time series and machine learning techniques can be applied to build a forecasting model. Examples include…autoregressive integrated moving average (ARIMA) model”); 
that the purchasing analysis is across a plurality of retail customers, the plurality of retail customers including the retail customer (Deshpande: [0076] and Fig. 2 – “processing system modules include a forecasting engine 202 to create high quality forecasts at a customer level or a customer segment level for a product or a product category, a location, and a time window”; the examiner notes the customer is a member of the customer’s segment); and
that the basket prediction contains items in each of a plurality of item categories, the plurality of item categories corresponding to highest-likelihood items purchased (Deshpande: [0095] – “example of the use of an exemplary forecasting system 200, assume that customer X shops at the store A nearly every day. The profile for customer X suggests that she is a foodie, meaning that her profile indicates that her purchases tend to distort to fresh items, international foods, and wine”; [0101] – “the system 200 may note purchases of the pharmaceutical products in the grocery purchases and may thereby infer that a child in the household is sick and may realize that there may be a gap between the expected and actual value in certain product areas. The system 200 can adjust forecast in other product areas and recommend appropriate marketing action in new relevant product categories based, for example, on the specific pharmaceutical products that had been purchased”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the prediction features of Deshpande in the method of Andriyanenko because Andriyanenko already discloses forecasting models and Deshpande is merely demonstrating that the models can be ARIMA and that purchasing is analyzed across customer segments. Additionally, it would have been obvious to have included models using an autoregressive integrated moving average (ARIMA); that the purchasing analysis is across a plurality of retail customers, the plurality of retail customers including the retail customer;  that the purchasing prediction contains items in each of a plurality of item categories, the plurality of item categories corresponding to highest-likelihood items purchased as taught by Deshpande because forecasting is well-known and the use of it in a product recommendation setting would have increased loyalty and capitalize on cross-sell and up-sell opportunities (Deshpande: [0003]).
Additionally, Xie teaches a similar product recommendation method (Xie: [abstract]), including receiving a selection from the retail customer, of at least one of the items from the basket prediction and adding the selected at least one item to a basket for checkout (Xie: [0149] – “the data analysis module 440 may analyze the conversion rate of the ad and the conversion rate of the information components of the ad.”; [0292] – “A conversion may refer to act, for example, purchasing a product, adding a product to a shopping cart, after clicking an ad”); and
based, at least in part, on adding the selected at least one item to a basket for checkout, updating the time-series model of purchases for the retail customer (Xie: [0160] – “the coefficient of the plurality of information component may be updated based on an analysis result determined by the data analysis module 440…the data analysis module 440 may analyze the conversion rate of the ad and the conversion rate of the information components of the ad”; [0292] – “A conversion may refer to act, for example, purchasing a product, adding a product to a shopping cart, after clicking an ad”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the model updating of Xie in the method of Andriyanenko because Andriyanenko already discloses models based on current user state and Xie is merely demonstrating that the models can be updated. Additionally, it would have been obvious to have included receiving a selection from the retail customer, of at least one of the items from the basket prediction and adding the selected at least one item to a basket for checkout; and based, at least in part, on adding the selected at least one item to a basket for checkout, updating the time-series model of purchases for the retail customer as taught by Xie because feedback is well-known and the use of it in a product recommendation setting would have identified the most effective content (Xie: [0042]).

In regards to claim 3, Andriyanenko/Deshpande/Xie teaches the method of claim 1, and further teaches that the ensemble model comprises at least one of a random forest model or a gradient-boosted trees model (Andriyanenko: [0128-0130] – “The ensemble cluster process is not limited to the techniques described above, and may also include…Decision trees, Random Forest to match product categories”).

In regards to claim 4, Andriyanenko/Deshpande/Xie teaches the method of claim 1, and further teaches that the survival analysis applies a survival function based on likelihood of repurchase of an item within the item category for each of the plurality of retail customers (Andriyanenko: [0053-0066] – “server 101 may calculate current product ownership in accordance with one or more of the following factors: product shelf-life, multiple purchases of the same product over a timescale, household size of the user, unit size of the product, and product substitution. For example, customer `A` buys one two litre container of Happy Cow Organic 2% fresh milk. `A` also buys a six pack of one litre 2% long-life milk. `A`s purchases over a five week period are as follows: Week one: 1 one litre container of Happy Cow Organic 2% fresh milk; 1 six pack of Moo 1 litre 2% long-life milk. Week two: 1 one litre container of Happy Cow Organic 2% fresh milk; Week three: 1 one litre container of ACME Supermarket brand 2% fresh milk Week four: 1 one litre container of Happy Cow Organic 2% fresh milk; Week five: 1 one litre container of ACME Supermarket brand 2% fresh milk 1 six pack of Moo one litre 2% long-life milk. `A` has indicated that there are three people in his household. Using the customer-provided purchase data points the server 101 creates a consumption prediction algorithm for the `Milk` category as these products are considered to be substitutes. The consumption prediction algorithm is evaluated together with expected shelf-life of each product to estimate potential spoilage. This yields the probability whether `A` needs to repurchase milk in week six and in what quantities”; [0093-0098] – “the Shopitize System creates the following, tailored to individual users: a. Reports: i. Financial spending historical summary (by category, by retailer, by time frame, by location, etc.) ii. Estimated spend over a given time frame; b. Reminders: i. Automated Grocery list: Tells the users what products they bought last and when they need to replenish their stocks”).

In regards to claim 6, Andriyanenko/Deshpande/Xie teaches the method of claim 1, yet  Andriyanenko does not explicitly disclose that outputting the basket prediction comprises providing the basket prediction to a retail website, and wherein the method further comprises generating a user interface for display to the retail customer including one or more items selected from the basket prediction.
However, Deshpande teaches that outputting the basket prediction comprises providing the basket prediction to a retail website, and wherein the method further comprises generating a user interface for display to the retail customer including one or more items selected from the basket prediction (Deshpande: [0037] – “mobile apps that permit the individual to interact with the retail entity”; [0069] – “marketing engine may recommend an action that includes an incentive or a reward, which can be sent by a third party or the retailer, depending on what party is conducting the data analysis and tracking. Examples of incentives might include discount coupons or vouchers to be applied towards the products or product categories for which the gap between the expected and actual value is realized, or the products or product categories associated with the future expected value. An example of a reward might include discount offers towards future purchases”; [0125] – “The applications are accessible from various client devices through a thin client interface such as a web browser”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Deshpande with Andriyanenko for the reasons identified above with respect to claim 1.

In regards to claim 7, Andriyanenko/Deshpande/Xie teaches the method of claim 1, yet Andriyanenko does not explicitly disclose obtaining sales information associated with the retail customer based on an identifier associated with the retail customer, the identifier linking the retail customer to item purchases based on matching of payment information to the retail customer and to the item purchases.
However, Deshpande teaches obtaining sales information associated with the retail customer based on an identifier associated with the retail customer, the identifier linking the retail customer to item purchases based on matching of payment information to the retail customer and to the item purchases (Deshpande: [0035] – “approach the incoming contextual data is appropriately associated with one or more individuals as part of their profile in their respective contextual information files; in the other approach the incoming contextual data will be associated with a listing of appropriate specific individuals, and the individual's contextual profile will be constructed or augmented by collecting all contextual data items associated with that individual's identification”; [0038] – “Association between incoming data and specific individuals can be direct, by reason that the incoming data has a specific individual's name or other identification”; [0052-0053] – “Retailer data might include, for example, past purchase records of each individual customer…Additional retailer data might include such additional data as pharmacy information for each customer, if the retail entity provides pharmacy services. Such pharmacy information could be stored in a file under the customer's identification, and this customer file might include additional retail data for this customer, such as loyalty card data for that customer, shopper check-in events, shopper e-commerce engagement events and browser history for that customer”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Deshpande with Andriyanenko for the reasons identified above with respect to claim 1.

In regards to claim 8, Andriyanenko/Deshpande/Xie teaches the method of claim 1, yet Andriyanenko does not explicitly disclose obtaining promotion information associated with at least one item, and wherein the basket prediction includes one or more items associated with a promotion.
However, Deshpande teaches obtaining promotion information associated with at least one item, and wherein the basket prediction includes one or more items associated with a promotion (Deshpande: [0092] –  “The system 200 then notices that in a recent month, customer X has not purchased his regular party stuff at store A in the last two weeks even though there were games involving his home team. Timed before an upcoming home team game, the system 200 suggests that store A send discount coupons on chips-salsa and beverages”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Deshpande with Andriyanenko for the reasons identified above with respect to claim 1.

In regards to claim 9, Andriyanenko/Deshpande/Xie teaches the method of claim 1, yet Andriyanenko does not explicitly disclose that the basket prediction includes one or more items identified to be frequently purchased in combination with items previously purchased by the retail customer.
However, Deshpande teaches that the basket prediction includes one or more items identified to be frequently purchased in combination with items previously purchased by the retail customer (Deshpande: [0095-0096] – “customer X shops at the store A nearly every day. The profile for customer X suggests that she is a foodie, meaning that her profile indicates that her purchases tend to distort to fresh items, international foods, and wine. She purchases little else from store A. That is, she has purchased no paper products, no prepared foods, little deli or dairy, just one cup of coffee at Starbucks in the past year, and zero gasoline. Clearly, from her spending profile, a competitor is getting a large portion of her potential store A spending. Store A's goal may be to engage more effectively with customer X to protect the current business with her and to increase her average basket size (amount spent in a trip) via relevant and timely marketing campaigns, if a profile can be generated that would reflect her expected expenditure trends”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Deshpande with Andriyanenko for the reasons identified above with respect to claim 1.

In regards to claim 11, claim 11 is directed to a system. Claim 11 recites limitations that are substantially parallel in nature to those addressed above for claim 1 which is directed towards a method. The method of Andriyanenko/Deshpande/Xie teaches the limitations of claim 1 as noted above. Andriyanenko/Deshpande/Xie further teaches a recommendation modeling computing system hosting a recommendation Application Programming Interface (API) exposed to a retail website server, the recommendation API configured to receive information identifying a retail customer and output a basket prediction for that retail customer; a recommendation modeling engine executing on the recommendation modeling computing system, the recommendation modeling engine configured to, when executed by a programmable circuit of the recommendation modeling computing system, perform (Andriyanenko: [0017], [0028-0029], [0101). Claim 11 is therefore rejected for the reasons set forth above in claim 1 and in this paragraph.

In regards to claims 14-17, all the limitations in system claims 14-17 are closely parallel to the limitations of method claims 6-9 analyzed above and rejected on the same bases.  

In regards to claim 18, claim 18 is directed to a system. Claim 18 recites limitations that are substantially parallel in nature to those addressed above for claim 1 which is directed towards a method. The method of Andriyanenko/Deshpande/Xie teaches the limitations of claim 1 as noted above. Andriyanenko/Deshpande/Xie further teaches a retail web server configured for providing a retail item recommendation, a system comprising: a computing system comprising at least one processor communicatively connected to a memory, the memory storing computer-executable instructions comprising a software tool (Andriyanenko: [0017], [0028-0029], [0101). Claim 18 is therefore rejected for the reasons set forth above in claim 1 and in this paragraph.

In regards to claim 19, all the limitations in system claim 19 are closely parallel to the limitations of method claim 6 analyzed above and rejected on the same bases.  

In regards to claim 20, Andriyanenko/Deshpande/Xie teaches the method of claim 19, yet Andriyanenko does not explicitly disclose obtaining sales information associated with the retail customer based on an identifier associated with the retail customer, the identifier linking the retail customer to item purchases based on matching of payment information to the retail customer and to the item purchases.
However, Deshpande teaches obtaining sales information associated with the retail customer based on an identifier associated with the retail customer, the identifier linking the retail customer to item purchases based on matching of payment information to the retail customer and to the item purchases (Deshpande: [0035] – “approach the incoming contextual data is appropriately associated with one or more individuals as part of their profile in their respective contextual information files; in the other approach the incoming contextual data will be associated with a listing of appropriate specific individuals, and the individual's contextual profile will be constructed or augmented by collecting all contextual data items associated with that individual's identification”; [0038] – “Association between incoming data and specific individuals can be direct, by reason that the incoming data has a specific individual's name or other identification”; [0052-0053] – “Retailer data might include, for example, past purchase records of each individual customer…Additional retailer data might include such additional data as pharmacy information for each customer, if the retail entity provides pharmacy services. Such pharmacy information could be stored in a file under the customer's identification, and this customer file might include additional retail data for this customer, such as loyalty card data for that customer, shopper check-in events, shopper e-commerce engagement events and browser history for that customer”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Deshpande with Andriyanenko for the reasons identified above with respect to claim 18.

In regards to claim 21, Andriyanenko/Deshpande/Xie teaches the method of claim 1.  Andriyanenko further discloses wherein the predetermined number of items to be displayed is one item within each item category and presenting the at least one item comprises presenting only a high likelihood item to be purchased from each item category (Andriyanenko: [0052-0066] – “server 101 may calculate current product ownership in accordance with one or more of the following factors…This yields the probability whether `A` needs to repurchase milk in week six and in what quantities”; [0098] – “Automated Grocery list: Tells the users what products they bought last and when they need to replenish their stocks”; [0190-0198] – “probabilistic predictive purchase behaviour is generated for specific products. These generated behaviours indicate the likelihood of an individual to buy: A specific quantity Of a specific product In a specific context”; examiner notes that a specific milk item may be the one item within each item category),
 yet Andriyanenko does not explicitly disclose the high likelihood is the highest likelihood.
However, Deshpande teaches the high likelihood is the highest likelihood. (Deshpande: [0095] – “example of the use of an exemplary forecasting system 200, assume that customer X shops at the store A nearly every day. The profile for customer X suggests that she is a foodie, meaning that her profile indicates that her purchases tend to distort to fresh items, international foods, and wine”; [0101] – “the system 200 may note purchases of the pharmaceutical products in the grocery purchases and may thereby infer that a child in the household is sick and may realize that there may be a gap between the expected and actual value in certain product areas. The system 200 can adjust forecast in other product areas and recommend appropriate marketing action in new relevant product categories based, for example, on the specific pharmaceutical products that had been purchased”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Deshpande with Andriyanenko for the reasons identified above with respect to claim 18.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Andriyanenko, in view of Deshpande, in view of Xie, in further view of previously cited Miranda et al. (US 20170323022 A1), hereinafter Miranda.

In regards to claim 2, Andriyanenko/Deshpande/Xie teaches the method of claim 1, 
yet Andriyanenko does not explicitly teach that the basket prediction comprises a two-dimensional array of items, wherein a first dimension of the array comprises a ranked order listing of items likely to be purchased within a particular item category and a second dimension of the array comprises a ranked order listing of the item categories. Miranda, teaches a method of shopping (Miranda: [0050]), including that the basket prediction comprises a two-dimensional array of items, wherein a first dimension of the array comprises a ranked order listing of items likely to be purchased within a particular item category and a second dimension of the array comprises a ranked order listing of the item categories (Miranda: [0059-0060] – ““the ranking engine 220 orders item categories against other item categories based on their respective category transition scores. At operation 608, the display engine 225 alters the presentation of the display based on the ranking of the categories. In an example embodiment, the display engine 225 may order an entire item category to be displayed before another item category. For example, for the query "Nike," the item category "men's running shoes" may be displayed higher in the search results than the category for "women's watches" based on the ranking of the categories. At operation 610, the display engine 225 transmits the altered display over the network 110 to the client device 108 for display on the user interface by the application 104…according to some example embodiments, the items are ranked (e.g., operations 510 and 512 in FIG. 5) in each category, then the categories are ranked against each other (e.g., operations 604 and 606 in FIG. 6). Then, after the categories are ranked, and the items within each categories are ranked, a display is generated displaying the ranked categories, each of which comprises a plurality of ranked items”; see also [0072-0073], and Fig. 8). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the array of Miranda in the method of Andriyanenko because Andriyanenko already discloses forecasting models and Miranda is merely demonstrating that the prediction can be in an array. Additionally, it would have been obvious to have included that the basket prediction comprises a two-dimensional array of items, wherein a first dimension of the array comprises a ranked order listing of items likely to be purchased within a particular item category and a second dimension of the array comprises a ranked order listing of the item categories as taught by Miranda because arrays are well-known and the use of it in a product recommendation setting would have provided relevant items (Miranda: [0027]).

In regards to claim 12, all the limitations in system claim 12 are closely parallel to the limitations of method claim 2 analyzed above and rejected on the same bases.  

Claim 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Andriyanenko, in view of Deshpande, in view of Xie, in further view of previously cited Wheatley et al. (US 20170156540 A1), hereinafter Wheatley.

In regards to claim 5, Andriyanenko/Deshpande/Xie teaches the method of claim 1. Andriyanenko further teaches that the survival analysis for a particular item is performed based on a plurality of features a number of trips made by the retail customer since last purchase of the particular item, a number of days since the retail customer has purchased the particular item, and a number of times the particular item has been purchased by the retail customer within a predetermined time period (Andriyanenko, see at least [0053-0066], teaches “server 101 may calculate current product ownership in accordance with one or more of the following factors: product shelf-life, multiple purchases of the same product over a timescale, household size of the user, unit size of the product, and product substitution. For example, customer `A` buys one two litre container of Happy Cow Organic 2% fresh milk. `A` also buys a six pack of one litre 2% long-life milk. `A`s purchases over a five week period are as follows: Week one: 1 one litre container of Happy Cow Organic 2% fresh milk; 1 six pack of Moo 1 litre 2% long-life milk. Week two: 1 one litre container of Happy Cow Organic 2% fresh milk; Week three: 1 one litre container of ACME Supermarket brand 2% fresh milk Week four: 1 one litre container of Happy Cow Organic 2% fresh milk; Week five: 1 one litre container of ACME Supermarket brand 2% fresh milk 1 six pack of Moo one litre 2% long-life milk. `A` has indicated that there are three people in his household. Using the customer-provided purchase data points the server 101 creates a consumption prediction algorithm for the `Milk` category as these products are considered to be substitutes. The consumption prediction algorithm is evaluated together with expected shelf-life of each product to estimate potential spoilage. This yields the probability whether `A` needs to repurchase milk in week six and in what quantities”),
yet does not explicitly teach features including a daily survival rate for the particular item, and a weekly survival rate for the particular item. However Wheatley teaches an ecommerce method of ordering replacement items (Wheatley: [0066]), including features including a daily survival rate for the particular item, and a weekly survival rate for the particular item (Wheatley: [0286-0288] – “data about a user's consumable liquid consumption and/or a user's additive consumption may be communicated…to an eCommerce system… Data about the consumable liquid including, but not limited to the level of consumable in the container at any time, the level prior to and after each dispensing event, the amount consumed on an hourly, daily or other time period, variation in consumption rate over a time period and the like”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the survival rates of Wheatley in the method of Andriyanenko because Andriyanenko already discloses rates and Wheatley is merely demonstrating that rates may be daily and weekly. Additionally, it would have been obvious to have included features including a daily survival rate for the particular item, and a weekly survival rate for the particular item as taught by Wheatley because rates are well-known and the use of it in a product recommendation setting would incentivize the discovery, purchase, and and/or consumption of items (Wheatley: [0030]).

In regards to claim 13, all the limitations in system claim 13 are closely parallel to the limitations of method claim 5 analyzed above and rejected on the same bases.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Andriyanenko, in view of Deshpande, in view of Xie, in further view of previously cited Keller et al. (US 20100076811 A1), hereinafter Keller.

In regards to claim 10, Andriyanenko/Deshpande/Xie teaches the method of claim 1, and further teaches obtaining feedback from a retail customer (Andriyanenko: [0133] – “user's feedback can be incorporated into the clustering algorithms”),
yet does not explicitly teach that feedback is to remove an item category from further basket prediction. Keller teaches a method of targeted advertising (Keller: [0078]), including that feedback is to remove an item category from further basket prediction (Keller, see at least [0075], teaches “A user may remove one, multiple, or all of the product categories from the list box 825 of the product categories from the list box 825 by selecting the product categories and selecting a ‘Remove selected’ button 830.”). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the removing an item of Keller in the method of Andriyanenko because Andriyanenko already discloses Keller and Keller is merely demonstrating a type of feedback. Additionally, it would have been obvious to have included that feedback is to remove an item category from further basket prediction as taught by Keller because deletions are well-known and the use of it in a product recommendation setting would target advertisements (Keller: [0078]).


Response to Arguments
Applicant’s arguments, filed 01/18/2022, have been fully considered.

35 U.S.C. § 101
Applicant argues the claims are integrated into a practical application because the claims “improve[] the functioning of a computer or improve[] another technology or technical field” and “improve[] systems for presenting items by maximizing the likelihood of an item being selected within a finite space when the interface can only display a limited predetermined number of items…this meaningful limit is furthered by new claim 21” (Remarks pages 9-12). The examiner disagrees. The October 2019 Update to Subject Matter Eligibility provided guidance on how to evaluate whether claims recite an improvement in the functioning of a computer or an improvement to other technology or technical field. For example, the October 2019 Update states “the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.” The guidance states that “[t]he specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art,” and that, “conversely, if the specification explicitly sets forth an improvement but in a conclusory manner…the examiner should not determine the claim improves technology.” That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. Looking to the specification is a standard that the courts have employed when analyzing claims as it relates to improvements in technology. For example, in Enfish, the specification provided teaching that the claimed invention achieves benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements. Enfish LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016). Additionally, in Core Wireless the specification noted deficiencies in prior art interfaces relating to efficient functioning of the computer. Core Wireless Licensing v. LG Elecs. Inc., 880 F.3d 1356 (Fed Cir. 2018). With respect to McRO, the claimed improvement, as confirmed by the originally filed specification, was “…allowing computers to produce ‘accurate and realistic lip synchronization and facial expressions in animated characters…’” and it was “…the incorporation of the claimed rules, not the use of the computer, that “improved [the] existing technological process” by allowing the automation of further tasks”. McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299, (Fed. Cir. 2016).
In this case, Applicant’s specification provides no explanation of an improvement to the functioning of a computer or other technology. Rather, the claims focus “on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool.” Id citing Enfish at 1327, 1336. This is reflected in paragraphs [0022-0023] of Applicant’s specification, which describe Applicant’s claimed invention as addressing problems of accurate capture of information and accurate recommendations and problems related to communicating a smaller set of desirable items, and in paragraph [0002] of Applicant’s specification, describing that the background includes “selection of items presented to [the] user” that are “inaccurate” and that a user may be presented with items that the user is “unlikely to repurchase currently.” 
While the Examiner agrees that the specification addresses shortcomings in the field of product recommendations, the discussions present in the specification do not go as far as to address shortcomings in a technical field. Rather, the specification focuses on problems related to the business aspects of providing relevant basket predictions rather than problems related to the technical field. For example, the problems of accurate capture of information and accurate recommendations (as seen in paragraph [0022] of the specification), are problems related to sales activities pertaining to a retail establishment but not problems related to the technology surrounding ecommerce. The specification makes no mention of a technological improvement. With respect to Applicant’s arguments regarding the interface, initially the examiner notes that many of the features of the interface highlighted by Applicant are not reflected in the claims. Furthermore, as claimed the interface is merely recited at a high level. Claim 21 merely further limits the abstract idea and does not provide details with respect to any technical improvement. Applicant’s specification is silent regarding any improvement to technology and fails to distinguish its computing system, a user interface, Application Programming Interface, retail website server, programmable circuit, processor, memory, and software tool from those of generic computing components.  Accordingly, there is no evidence, short of attorney argument, that the claimed additional elements are anything other than conventional.  For these reasons, the claimed limitations fail to recite improvements to the functioning of a computer, or to any other technology or technical field. 
Applicant argues that the claims provide an inventive concept because “reducing the elements of claim 1, as representative, down to only abstract ideas and generic computer components over-simplifies the claimed invention. The [claims] go beyond ‘well-understood, routine and conventional functionality.’ …claim limitations that illustrate a particular way” for obtaining results. (Remarks pages 11-13). The Examiner disagrees. Initially, the examiner notes that the examiner has not commented on whether the claims are well-understood, routine, and conventional. Further, the examiner notes that the 2019 PEG synthesizes the holdings of various court decisions to facilitate examination. The 2019 PEG instructs examiners to refer to the groupings of abstract ideas enumerated in Section I of the 2019 PEG (i.e., mathematical concepts, certain methods of organizing human activities, and mental processes) in order to identify abstract ideas. Examiners evaluate integration into a practical application by: (1) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (2) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations. These considerations are set forth in the 2019 PEG, MPEP 2106.05(a) through (c), and MPEP 2106.05(e) through (h). The examiner has followed guidance to analyze the claims and has evaluated the claims individually and in combination to determine whether they integrate the exception into a practical application and whether they provide “significantly more.” In the instant case, the particularity of the claims is all directed toward the abstract idea of using purchasing history to make basket predictions for a customer. That this abstract idea is described with a degree of particularity has no bearing on whether the claims amount to “significantly more.” Accordingly, the 101 rejection has been maintained. 
Applicant argues that the claims provide significantly more because “[the claims] improve[] the functioning of computing systems used to predict relevant items to present to a user…these improvements are made though unconventional steps.” Remarks pages 11-13. The examiner disagrees. Applicant’s claims do not describe a technical improvement and the claims, in fact, only merely recite the abstract idea of using purchasing history to make basket predictions, along with the requirement to perform it on a set of generic computer components. For example, Applicant's claims merely recite steps of a method with generic computer components being recited in a generic manner. While additional elements such as a computing system, a user interface, an Application Programming Interface, a retail website server, a programmable circuit, a processor, memory, and a software tool are included within the claims, they are claimed in a generic manner and merely perform generic functions. Applicant’s disclosure does not articulate or suggest how these additional elements function, individually or in combination, in any manner other than using generic functionality.
Applicant argues “As is discussed in further detail below with respect to the rejections under 35 U.S.C. § 103, the claimed elements are not taught by the prior art of record….Therefore, it is respectfully submitted that the additional elements of claim 1, as representative, amount to significantly more than an abstract idea.” Remarks page 13. The examiner disagrees. The question of whether a particular claimed invention is novel or obvious is “fully apart" from the question of whether it is eligible. The Supreme Court’s decisions make it clear that judicial exceptions need not be old or long-prevalent, and that even newly discovered or novel judicial exceptions are still exceptions. For example, the mathematical formula in Flook, the laws of nature in Mayo, and the isolated DNA in Myriad were all novel or newly discovered, but nonetheless were considered by the Supreme Court to be judicial exceptions because they were "‘basic tools of scientific and technological work’ that lie beyond the domain of patent protection." Myriad, 569 U.S. 576, 589, 106 USPQ2d at 1976, 1978. As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9). See also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102 novelty."). In addition, the search for an inventive concept is different from an obviousness analysis under 35 U.S.C. 103. See, e.g., BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) ("The inventive concept inquiry requires more than recognizing that each claim element, by itself, was known in the art. . . . [A]n inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces.").
Applicant argues claims 2-10, 11-17, and 18-20 are allowable for the same reasons as claim 1. Remarks pages 13-17. The examiner disagrees. Claims 2-10, 11-17, and 18-20 are rejected for the same reasons as discussed in the paragraphs above, with respect to claim 1.

35 U.S.C. § 103
Applicant argues that the combination of Andriyanenko/Deshpande/Xie fails to teach or suggest that “based on a date at which the request to generate the basket prediction is received, outputting in real time a basket prediction for the retail customer, the basket prediction including at least one item within each of a plurality of the item categories, the plurality of item categories selected from among the item categories and corresponding to a highest-likelihood item to be purchased based on the ensemble model prediction on the date at which the request is received,” and “presenting, on a user interface having a predetermined number of items to be displayed within a predetermined number of item categories, at least one item from the basket prediction on the date at which the request to generate a basket prediction is received” (Remarks pages 17-19). The examiner disagrees. Andriyanenko teaches aspects of these limitations. Andriyanenko, see at least [0101-0102], teaches that a user may access the shopitize app and be automatically presented with when he needs to next go to the grocery store and what he needs to get. These recommendations are tailored to the time at which the user accesses the application and accordingly, they are based on the date of the request. Andriyanenko, see at least [0139-0161], further teaches that the prediction is based on an ensemble cluster process on user consumption data. Accordingly, the items are based on the ensemble model prediction on the date at which the request is received. Andriyanenko, see at least [0052-0066], teaches a prediction for a user’s need for items within the category of “milk,” where they may be recommended milk items when it is likely they require more milk, based on the analysis. Furthermore, Andriyanenko see at least [0028], teaches the user device including a user interface. The examiner notes that the presentation of items a user needs to buy represents the predetermined number of items, because the prediction of the items needed occurs before the user is presented with the items. Therefore, the number of items is predetermined. Furthermore, the predetermined number of categories is interpreted to be one category, represented by the grocery list, within which the items are presented (see also [0098], describing a grocery list). While the examiner acknowledges that  Andriyanenko does not explicitly disclose that the purchasing prediction contains items in each of a plurality of item categories, the plurality of item categories corresponding to highest-likelihood items purchased, these limitations are taught by Deshpande. Specifically, Deshpande, see at least [0095], teaches a forecasting system determining a user tends to purchase to fresh items, international foods, and wine. Therefore these are the highest-likelihood items purchased. Deshpande, see at least [0101], further teaches the system 200 can adjust forecast in other product areas and recommend appropriate marketing action in new relevant product categories based, for example, on the specific pharmaceutical products that had been purchased. Accordingly, the combination of Andriyanenko/Deshpande/Xie teaches all of the limitations in the claim.
Applicant argues claims 2-10, 11-17, and 18-20 are allowable for the same reasons as claim 1. Remarks pages 19-21. The examiner disagrees. Claims 2-10, 11-17, and 18-20 are rejected for the same reasons as discussed in the paragraphs above, with respect to claim 1.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Previously cited Harris et al. (US 20130290234 A1) teaches predicting user interest in a product. Items a user is likely to buy may be suggested to a user the next time a user goes to a store. Determinations are made as to what items a user puts in a shopping cart.
Previously cited NPL Reference U teaches predicting how likely a user is to repurchase a grocery item, and predicting a cart for a user. The purchase history of the user is taken into account, as well as seasonality, and other factors.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA MAE MITROS whose telephone number is (571)272-3969. The examiner can normally be reached Monday-Friday from 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 5712726764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANNA MAE MITROS/Examiner, Art Unit 3625 

/ALLISON G WOOD/Primary Examiner, Art Unit 3625